                                             Case 2:18-cv-02773-DLR Document 33 Filed 03/22/19 Page 1 of 13


                                     1       Shayna H. Balch, SBN 024852
                                             Lori A. Guner, SBN 031646
                                     2       FISHER & PHILLIPS LLP
                                             3200 N. Central Avenue, Suite 805
                                     3       Phoenix, Arizona 85012-2407
                                             Telephone: (602) 281-3400
                                     4       Fax: (602) 281-3401
                                             sbalch@fisherphillips.com
                                     5       lguner@fisherphillips.com
                                             Attorneys for Defendant
                                     6
                                                                   UNITED STATES DISTRICT COURT
                                     7
                                                                             DISTRICT OF ARIZONA
                                     8   Konnie Drake,                                  No. CV-18-02773-PHX-DLR
                                     9                          Plaintiff,                 REPLY IN SUPPORT OF
                                    10                                                     DEFENDANT’S MOTION TO
                                                  v.                                       DISMISS OR, IN THE
                                    11                                                     ALTERNATIVE, STAY
                                         Conn’s HomePlus,                                  PROCEEDINGS, AND COMPEL
                                    12                                                     ARBITRATION
3200 N. Central Avenue, Suite 805




                                                                Defendant.
  Phoenix, Arizona 85012-2407
    FISHER & PHILLIPS LLP




                                    13
                                                  In response to Defendant’s Motion to Dismiss or, in the Alternative, Stay Proceedings
         (602) 281-3400




                                    14
                                         and Compel Arbitration at Doc. 12 (“Motion to Compel Arbitration”), Plaintiff argues that the
                                    15
                                         Court should deny the Defendant’s Motion because the DRP is procedurally and
                                    16
                                         substantively unconscionable. In order to give the appearance of validation to his arguments,
                                    17
                                    18   Plaintiff mischaracterizes, misapplies, and overstates case law. For example, in his response,

                                    19   Plaintiff relies heavily on inapplicable California law.1 But Plaintiff’s arguments are without

                                    20   merit and are nothing more than a distraction from the issue at hand—that the enforceability

                                    21   of the arbitration agreement should be decided in arbitration. See Chiron Corp. v. Ortho

                                    22   Diagnostic Sys., Inc., 207 F.3d 1126, 1131 (9th Cir. 2000). Further, for the reasons listed

                                    23   below, the DRP is not procedurally or substantively unconscionable. Accordingly, the Court

                                    24   should dismiss this action and compel binding arbitration in Beaumont Texas, or at least,

                                    25   stay this action while arbitration proceeds.

                                    26
                                    27   1
                                           In California, arbitration agreements are presumed to be unenforceable. Ingle v. Circuit City
                                         Stores, Inc., 328 F.3d 1165, 1174 (9th Cir. 2003) However, the applicable law in Arizona is the
                                    28   complete opposite—that is, arbitration agreements are presumed enforceable. Harrington v.
                                         Pulte Home Corp., 211 Ariz. 241, 247, ¶ 18, 119 P.3d 1044, 1050 (App. 2005).


                                         FPDOCS 35157449.1
                                             Case 2:18-cv-02773-DLR Document 33 Filed 03/22/19 Page 2 of 13


                                              A. Plaintiff’s Statement of Facts Should be Disregarded Because Motions to
                                     1           Dismiss Are to be Decided Between the Four Corners of a Complaint.
                                     2           Plaintiff filed a separate Statement of Facts in Response to Defendant’s Motion to
                                     3   Compel Arbitration (“SOF”), which relies on factual assertions not contained in the
                                     4   Complaint. (Doc 24-1).2 The Court should disregard the improperly-filed SOF.3
                                     5        B. The Only Issue Presently Before the Court is Whether the Parties Agree to Arbitrate.
                                                 On a motion to compel arbitration, the Federal Court’s role is “limited to determining
                                     6
                                         (1) whether a valid agreement to arbitrate exists and, if it does, (2) whether the agreement
                                     7
                                         encompasses the dispute at issue.” Chiron, 207 F.3d at 1130. “[U]nless [Plaintiff’s] challenge is
                                     8
                                         to the arbitration clause itself, the issue of the contract’s validity is considered by the arbitrator
                                     9
                                         in the first instance.” Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S. 440, 445-46 (2006).
                                    10
                                         Furthermore, when, as here, the parties have specifically agreed to arbitrate questions regarding
                                    11
3200 N. Central Avenue, Suite 805




                                         the enforceability of the arbitration agreement, such determination is also left to the arbitrator.
  Phoenix, Arizona 85012-2407




                                    12
    FISHER & PHILLIPS LLP




                                         Rent-A-Ctr., 561 U.S. at 72; Mohamed v. Uber Techs, Inc., 848 F.3d 1201, 1208 (9th Cir.
                                    13
         (602) 281-3400




                                         2016); Momot v. Mastro, 652 F.3d 982, 987 – 89 (9th Cir. 2011). In determining whether an
                                    14
                                         agreement to arbitrate is enforceable, “district courts apply state contract law,” which
                                    15
                                         here, is Arizona.4 Id. at 941. Only challenges to the validity of “the precise agreement to
                                    16
                                         arbitrate at issue” are justiciable by the Court. Rent-A-Ctr., 561 U.S. at 71; Ticknor v.
                                    17
                                         Choice Hotels Int’l, Inc., 265 F.3d 931, 937 (9th Cir. 2001.
                                    18
                                                 The Supreme Court has held that “a party’s challenge to another provision of the
                                    19
                                         contract, or to the contract as a whole, does not prevent a court from enforcing a specific
                                    20
                                         agreement to arbitrate.” Rent-A-Ctr., 561 U.S. at 70. Where, as here, the plaintiff
                                    21
                                    22
                                    23
                                         2
                                           Conn’s has simultaneously herewith filed a Motion to Strike the SOF, which explains
                                         that the SOF is not permitted by Fed. R. Civ. P. 7 and is barred by this Court’s Case
                                    24   Management Order for cases filed on or after May 1, 2017.
                                         3
                                           When, as here, the arbitrability of a dispute is apparent from the facts of the Complaint, a
                                    25   motion to compel arbitration should be reviewed under the same standards as a motion to
                                         dismiss pursuant to FRCP 12(b)(6). See Scudieri v. Chapman Chevrolet Chandler, LLC,
                                    26   2:16-CV-01988 JWS, 2016 WL 6997164 at *1 (D. Ariz. Oct. 25, 2016). Motions to
                                         dismiss are limited to the “four corners” of a complaint. AlliedSignal, Inc. v. City of Phx.,
                                    27   182 F.3d 692, 695 (9th Cir. 1999).
                                         4
                                           However, the result would still be the same under Texas law due to the substantial similarity
                                    28   of the laws. Aldridge v. Thrift Fin. Mktg., LLC, 376 S.W.3d 877, 883 (Tex. App. 2012).

                                                                                          2
                                         FPDOCS 35157449.1
                                           Case 2:18-cv-02773-DLR Document 33 Filed 03/22/19 Page 3 of 13



                                     1   challenges “the validity of the contract as a whole” rather than the specific agreement to
                                     2   arbitrate, the decision regarding the enforceability of the agreement is left “for the
                                     3   arbitrator.” Id. at 72. As the Supreme Court explained:
                                     4          There are two types of validity challenges under § 2 [of the FAA]: “One type
                                                challenges specifically the validity of the agreement to arbitrate,” and “[t]he other
                                     5          challenges the contract as a whole, either on a ground that directly affects the entire
                                                agreement (e.g., the agreement was fraudulently induced), or on the ground that the
                                     6          illegality of one of the contract’s provisions renders the whole contract invalid.”
                                         Id. at 70 (quoting Buckeye Check Cashing, 546 U.S. at 444). Only the first type of challenge—
                                     7
                                         “specifically the validity of the agreement to arbitrate”—is “relevant to a court’s determination
                                     8
                                         whether the arbitration agreement at issue is enforceable.” Id. (internal quotation omitted). Here,
                                     9
                                         Plaintiff does not dispute that he signed the DRP, which contains the following delegation
                                    10
                                         provision: “Claims Covered: This agreement to submit to binding arbitration through the Plan:
                                    11
3200 N. Central Avenue, Suite 805




                                         (i) Covers any disputes concerning the arbitrability of any such controversy or
  Phoenix, Arizona 85012-2407




                                    12
    FISHER & PHILLIPS LLP




                                         claim.” (Doc. 12-1 at p.9)(Emphasis added). Plaintiff has not alleged that this delegation
                                    13
         (602) 281-3400




                                         provision is unenforceable. See generally Doc. 24. The DRP further contains the following
                                    14
                                         agreement to arbitrate all claims regarding or relating to employment discrimination, including
                                    15
                                         race discrimination:
                                    16
                                                As a condition . . . of your employment . . . at CONN’S . . . you agree that any
                                    17          controversy or claim arising out of or relating to your . . . employment relationship
                                                with CONN’S, or the termination of that relationship, must be submitted for final and
                                    18          binding resolution by an impartial arbitrator . . . This agreement to submit to binding
                                                arbitration through the Plan . . . [c]overs any dispute concerning the arbitrability of
                                    19          any such controversy or claim; and . . . any claim that could be asserted in court . . .
                                                regarding or relating to employment discrimination; terms and conditions of the
                                    20          employment; or cessation or termination of employment . . . claims for
                                                discrimination (including discrimination based on . . . race . . . (Doc 12-1 at p. 9)
                                    21          (emphasis added).
                                    22          Plaintiff similarly does not dispute that this above-referenced arbitration provision covers
                                    23   his Title VII and/or § 1981 claims. Indeed, the arbitration agreement in question even specifically
                                    24   references “race discrimination” claims as noted in the above-referenced text. Simply put,
                                    25   Plaintiff has not (and cannot) dispute the existence of an express delegation provision in the
                                    26   arbitration agreement and the fact that his pending race discrimination claims are expressly
                                    27
                                    28

                                                                                         3
                                         FPDOCS 35157449.1
                                             Case 2:18-cv-02773-DLR Document 33 Filed 03/22/19 Page 4 of 13



                                     1   covered by the arbitration provision.5 Accordingly, the present case must be referred to
                                     2   arbitration. See Chiron Corp., 207 F.3d at 1131; see also Rent-A-Ctr., 561 U.S. at 72.
                                     3        C. Plaintiff’s Argument That He Did Not “Agree” to Conn’s DRP Because He Did Not
                                                 Read it is Nonsensical and Has Been Expressly Rejected by Binding Arizona Courts.
                                     4           Since the only issue presently before the Court is whether the parties agree to arbitrate,
                                     5   Plaintiff has argued that he did not “agree” to the DRP because he did not read it. This
                                     6   argument is contrary to established case law. There is no dispute that Plaintiff signed the DRP
                                     7   upon the commencement of his employment with Conn’s. The DRP was attached to the
                                     8   Motion at Doc. 12-1. Indeed, Plaintiff concedes that the document “does bear [Plaintiff]
                                     9   Drake’s signature.” (Doc. 24 at p. 6). Faced with this undisputed fact, Plaintiff argues that
                                    10   although this document bears his signature, he “did not agree or assent to be bound by Conn’s
                                    11   DRP” because he purportedly signed the document as part of the hiring/training process with
3200 N. Central Avenue, Suite 805
  Phoenix, Arizona 85012-2407




                                    12   Conn’s, which included his agreement to sign multiple forms and documents that he did not
    FISHER & PHILLIPS LLP




                                    13   fully review before signing. (Doc. 24 at p. 2).
         (602) 281-3400




                                    14           It is a firmly-established principal in contract law that a party to a contract cannot seek
                                    15   to avoid enforcement of the contract by merely claiming that they did not read the contract
                                    16   before signing it, and/or that they were not given enough time to review the document. Rocz
                                    17   v. Drexel Burnham Lambert, Inc., 154 Ariz. 462, 466, 743 P.2d 971, 975 (Ct. App. 1987);
                                    18   Coup v. Scottsdale Plaza Resort, LLC, 823 F. Supp. 2d 931, 949 (D. Ariz. 2011); See also In
                                    19   re Halliburton Co., 80 S.W.3d 566, 570 (Tex. 2002). Thus, Plaintiff’s admitted failure to read
                                    20   the DRP does not bar its enforcement.6
                                    21        D. The DRP Is Not Procedurally Unconscionable – Plaintiff’s Argument that the
                                                 Arbitration Agreement is an Unenforceable Adhesion Contract and Unfairly
                                    22           One-Sided is Without Merit.
                                    23           Plaintiff next tries to sidestep enforcement of the DRP by arguing that it is procedurally
                                    24   unconscionable because it is an unenforceable adhesion contract and unfairly one-sided. But, in
                                    25   5
                                           The DRP contains a severability clause. In the event an arbitrator determines that any
                                    26   provision of the DRP is unenforceable, the provision may be severed. (Doc. 12-1, p. 14).
                                         6
                                           Plaintiff would have the Court mistakenly believe that Conn’s bears the burden of proving that
                                    27   the parties reached an agreement to arbitrate. However, established case law holds otherwise. The
                                         party seeking to avoid contract enforcement is the one who bears the burden of proof. See
                                    28   Wistuber v. Paradise Valley Unified Sch. Dist., 141 Ariz. 346, 350, 687 P.2d 354, 358 (1984).

                                                                                           4
                                         FPDOCS 35157449.1
                                           Case 2:18-cv-02773-DLR Document 33 Filed 03/22/19 Page 5 of 13



                                     1   Arizona, plaintiffs challenging an arbitration agreement on the basis of unconscionability “have a
                                     2   high bar to meet.” Longnecker, 23 F. Supp. 3d at 1108. Here, Plaintiff cannot demonstrate the
                                     3   agreement is unconscionable. “[A] party to a standardized contract is bound by all the terms of
                                     4   the contract even if those terms that were not bargained for, understood, or even read by the party
                                     5   at the time of contracting.” Coup, 823 F. Supp. 2d at 949 (internal quotations omitted).
                                     6          Preliminarily, “[t]here is no Arizona law supporting the assertion that a finding of
                                     7   adhesion equates to a finding of procedural unconscionability.” Longnecker, 23 F. Supp. 3d at
                                     8   1109 (internal citation omitted). Plaintiff’s contention that arbitration agreements are
                                     9   unconscionable due to unequal bargaining power and a take-it-or-leave-it basis is simply
                                    10   wrong. See Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 33 (U.S. 1991)
                                    11   (“inequality in bargaining power … is not a sufficient reason to hold that arbitration
3200 N. Central Avenue, Suite 805




                                         agreements are never enforceable in the employment context”). Indeed, “an agreement may
  Phoenix, Arizona 85012-2407




                                    12
    FISHER & PHILLIPS LLP




                                    13   be enforceable even if the terms offered are not negotiable … [or] if the weaker party does not
         (602) 281-3400




                                    14   understand all of the terms included in an agreement.” Equal Employment Opportunity
                                    15   Comm’n v. Cheesecake Factory, Inc., CV08-1207-PHX-NVW, 2009 WL 1259359 at *3 (D.
                                    16   Ariz. May 6, 2009). Similarly, acknowledgments of agreements to arbitrate are
                                    17   “presumptively valid and enforceable, whether or not [Plaintiffs] read [them] or appreciated
                                    18   [their] full effect.” Coup, 823 F. Supp. 2d at 947 (internal quotations omitted, alteration in
                                    19   Coup). Here, the DRP acknowledgment signed by Plaintiff expressly states that “I understand
                                    20   that I am agreeing to substitute on dispute resolution form (arbitration) for another (litigation)
                                    21   and that I am, hereby, waiving my right to have covered disputes resolved by a court and/or
                                    22   jury.” (Doc. 12-1 at p. 15). See id. at 949.
                                    23          Plaintiff’s argument that the arbitration agreement is unconscionable because it is
                                    24   one-sided is also without merit. See, e.g., Ingle, 328 F.3d at 1172-73 (arbitration
                                    25   agreement is only unconscionable where terms “so one-sided as to shock the
                                    26   conscience”). So long as they “contain adequate consideration, [arbitration agreements]
                                    27   need not have mutuality or equivalency of obligation” to be enforceable. Id. (quotations
                                    28   omitted). Here, the agreement to arbitrate as a condition of employment contains adequate

                                                                                         5
                                         FPDOCS 35157449.1
                                             Case 2:18-cv-02773-DLR Document 33 Filed 03/22/19 Page 6 of 13



                                     1   consideration and Plaintiff has not argued otherwise. See, e.g., K-Line Builders, Inc. v.
                                     2   First Fed. Sav. & Loan Ass’n, 139 Ariz. 209, 212, 677 P.2d 1317, 1320 (App. 1983);
                                     3   Compass Bank v. Hartley, 430 F. Supp. 2d 973, 978 (D. Ariz. 2006).7
                                     4        E. Whether Certain Provisions in the DRP are Substantially Unconscionable are
                                                 Issues for the Arbitrator Not this Court; However, If This Court is Inclined to
                                     5           Consider Them, Plaintiff’s Substantive Unconscionability Arguments Fail.
                                                 As set forth above, the only issue before this Court is whether the agreement to
                                     6
                                         arbitrate is enforceable. Chiron Corp, 207 F.3d at 1131. The arbitrator must rule on the
                                     7
                                         enforceability of certain allegedly substantially unconscionable provisions contained in
                                     8
                                         the DRP. But if the Court is inclined to consider Plaintiff’s arguments regarding the
                                     9
                                         DRP’s purportedly substantively unconscionable provisions, Plaintiff’s arguments fail as a
                                    10
                                         matter of law, as explained below.
                                    11
                                                 1. The DRP’s Confidentiality Requirement Does Not Render the DRP
3200 N. Central Avenue, Suite 805
  Phoenix, Arizona 85012-2407




                                    12              Substantively Unconscionable.
    FISHER & PHILLIPS LLP




                                    13           To begin, Plaintiff’s argument that the DRP’s requirement that arbitration be
         (602) 281-3400




                                    14   confidential renders the DRP unconscionable inappropriatly relies in part on California law. See
                                    15   Footnote 1 supra. Plaintiff’s argument next incorrectly relies on the Longnecker holding. (Doc.
                                    16   12 at p. 11). In Longnecker, the court held that the confidentiality clause in the agreement was
                                    17   unconscionable because it was unfairly one-sided, as it “require[d] that anything and everything
                                    18   pertaining to the arbitration remain confidential.” 23 F.Supp.3d at 1110. Specifically, the
                                    19   agreement stated: “All proceedings under this Policy are private and confidential . . .” In so
                                    20   holding, the Longnecker Court distinguished the American Express arbitration agreement to a
                                    21   separate agreement in Monsanto v. DWW Partners, LLP, Case No. CV-09-01788-PHX-FJM,
                                    22   2010 WL 234952 at *3 (D. Ariz. Jan. 15, 2010), where the court held the agreement “neither
                                    23   overly broad nor unfairly only-sided,” and therefore not substantively unconscionable. Id. The
                                    24   Longnecker court stated that the American Express agreement was “not similar to” the
                                    25
                                    26   7
                                           Plaintiff’s arguments regarding one-sidedness are misleading because they ignore that
                                         the DRP’s provisions are binding upon Conn’s as well (i.e. Plaintiff overlooks that the
                                    27   DRP introduction advises that “CONN’S likewise agrees to use binding arbitration as the
                                         exclusive forum for resolving employment disputes covered by Conn’s Dispute
                                    28   Resolution Plan.”) (Doc. 12-1 at p. 8).

                                                                                       6
                                         FPDOCS 35157449.1
                                           Case 2:18-cv-02773-DLR Document 33 Filed 03/22/19 Page 7 of 13



                                     1   agreement in Monsanto because the Monsanto agreement only required that a term providing
                                     2   for communications in connection with arbitration proceedings be privileged. Id.
                                     3          Here, the Conn’s DRP is distinguishable from the agreement in Longnecker and
                                     4   more analogous to the agreement in Monsanto. The Conn’s DRP only renders the
                                     5   arbitration proceeding confidential, not all communications in connection with the
                                     6   arbitration, as it merely states that “the procedure shall be conducted on a confidential
                                     7   basis.” (Doc. 12-1 at p. 12). Thus, the DRP does not render confidential “anything and
                                     8   everything related to the arbitration proceeding” like the agreement in Longnecker. As
                                     9   such, the DRP’s confidentiality provision is not unconscionable.
                                    10          2. The DRP’s Venue Provision Does Not Render the DRP Unconscionable Because it is
                                                   Well-Established That Unambiguous Venue Provisions are Enforceable.
                                    11          In an attempt to overcome the case law in favor of forum selection clauses, Plaintiff cites
3200 N. Central Avenue, Suite 805
  Phoenix, Arizona 85012-2407




                                    12   to the agreement in a single case, Nagrampa v. Mailcoups, Inc., 469 F.3d 1257 (9th Cir. 2006).
    FISHER & PHILLIPS LLP




                                    13   However, the Nagrampa case can easily be distinguished from the arbitration agreement
         (602) 281-3400




                                    14   present before the Court. The arbitration agreement in Nagrampa, did not identify the location
                                    15   of the arbitration with specificity. Rather, the agreement stated: “The arbitration will occur at
                                    16   the offices of the American Arbitration Association nearest our home office.” Id. at 1291
                                    17   (emphasis added). On appeal, the Ninth Circuit held that because the appellant did not receive
                                    18   actual notice of the forum selection (i.e., actual notice of the city in which the arbitration would
                                    19   occur), such that the arbitration agreement’s venue provision was unenforceable. The Court
                                    20   also made clear that arbitration agreements that do provide actual notice of what jurisdiction the
                                    21   parties have agree to are enforceable. Id. at 1291 – 92.
                                    22          Here, the DRP clearly and unequivocally identified the location of arbitration as
                                    23   Beaumont, Texas. (Doc. 12-1 at p. 13). This provided adequate forum notice as a matter of law.
                                    24   Intershop, 104 Cal. App. 4th at 200, 127 Cal. Rptr. 2d at 855. The DRP also makes Beaumont,
                                    25   Texas the mandatory forum. Id. Although Plaintiff claims that his inconvenience and expense
                                    26   associated with arbitration makes the agreement unconscionable, this argument was expressly
                                    27   rejected by the Ninth Circuit in Tompkins v. 23andMe, Inc., 840 F.3d 1016, 1029 (9th Cir.
                                    28

                                                                                         7
                                         FPDOCS 35157449.1
                                             Case 2:18-cv-02773-DLR Document 33 Filed 03/22/19 Page 8 of 13



                                     1   2016) (“mere inconvenience or additional expense does not make the locale unreasonable”). As
                                     2   such, the DRP’s venue provision is not substantively unconscionable.
                                     3           Plaintiff also relies upon several California cases in support of his position that the
                                     4   Texas venue provision renders the DRP unconscionable. However, as noted above
                                     5   (Footnote 1 supra) California law regarding arbitration agreements is inapplicable. 8
                                     6           3. The DRP Does Not Modify Substantive Protections Provided Under Applicable Laws.
                                                 While Plaintiff generally alleges that the DRP “unreasonably” shortens statutes of
                                     7
                                         limitations, Plaintiff has not identified which statutes of limitation he alleges were
                                     8
                                         unreasonably shortened. It is generally held that contracting parties may agree to shorten
                                     9
                                         limitations periods in an arbitration agreement:
                                    10
                                                 [I]t is well established that, in the absence of a controlling statute to the
                                    11           contrary, a provision in a contract may validly limit, between the parties,
                                                 the time for bringing an action on such contract to a period less than that
3200 N. Central Avenue, Suite 805
  Phoenix, Arizona 85012-2407




                                    12           prescribed in the general statute of limitations. . . .
    FISHER & PHILLIPS LLP




                                    13   Order of United Commercial Travelers of Am. v. Wolfe, 331 U.S. 586, 608 (1947)
         (602) 281-3400




                                    14   (emphasis added). In fact, the Supreme Court reaffirmed that holding as recently as 2013.
                                    15   Heimeshoff v. Hartford Life & Acc. Ins. Co., 134 S. Ct. 604, 611 (2013).
                                    16           To the extent Plaintiff’s argument can be read to claim that Conn’s improperly
                                    17   shortens the filing deadline to pursue a race discrimination claim through the EEOC by
                                    18   way of an administrative charge, this argument is contrary both to the written agreement
                                    19   and established case law. The DRP is no way impacts the administrative charge filing
                                    20   deadlines provided under state or federal law. EEOC v. Cosmair, Inc. L’Oreal Hair Care
                                    21   Div., 821 F.2d 1085, 1090 (5th Cir. 1987). In fact, the arbitration agreement is not binding
                                    22   on administrative agencies who are not a party to the agreement. See EEOC v. Waffle
                                    23   House, Inc., 534 U.S. 279, 294 (2002).9
                                    24
                                         8
                                           Nevertheless, if the Court is inclined to consider California case law on this issue, then the
                                    25   Court should take note that both California appellate courts and the Ninth Circuit have upheld
                                         forum selection provisions in cases similar to the present case. See Intershop Commc'ns v.
                                    26   Superior Court, 104 Cal. App. 4th 191, 196, 127 Cal. Rptr. 2d 847, 850 (2002).
                                         9
                                           Finally, Plaintiff incorrectly relies upon California law (See Footnote 1 supra). The
                                    27   following are California cases: Nyulassy v. Lockheed Martin Corp., 120 Cal. App. 4th
                                         1267, 16 Cal. Rptr. 3d 296 (2004); Martinez v. Master Prot. Corp., 118 Cal. App. 4th 107,
                                    28   12 Cal. Rptr. 3d 663 (2004). The following are Ninth Circuit cases applying California

                                                                                       8
                                         FPDOCS 35157449.1
                                           Case 2:18-cv-02773-DLR Document 33 Filed 03/22/19 Page 9 of 13


                                                4. Plaintiff’s Argument That His Lack of Right to Seek Injunctive Relief Under the DRP is
                                     1             Substantively Unconscionable is Not Supported by any Applicable Law.
                                     2          Drake’s argument that the DRP is substantively unconscionable because he
                                     3   purportedly does not have the right to seek injunctive relief under the DRP is without
                                     4   merit. To begin, two of the cases relied upon by Plaintiff (Pokorny v. Quixtar, Inc., 601 F.
                                     5   3d 987 (9th Cir. 2010) and Batory v. Sears, Roebuck and Co., 456 F. Supp. 2d 1137 (D.
                                     6   Ariz. 2006)) are completely inapplicable because they have literally nothing to say about a
                                     7   Plaintiff’s alleged inability to seek injunctive relief invalidating an arbitration agreement
                                     8   based on substantive unconscionability grounds. The remaining cases explicitly prohibit
                                     9   only the employee and not the employer from seeking injunctive relief, unlike the Conn’s
                                    10   DRP. For example, an employment arbitration agreement in Armendariz v. Found. Health
                                    11   Psychcare Servs., Inc., 24 Cal. 4th 83, 92, 6 P.3d 669, 675 (2000) explicitly stated that the
3200 N. Central Avenue, Suite 805




                                         employee understood that he/she “shall not be entitled to any . . . remedy [other than
  Phoenix, Arizona 85012-2407




                                    12
    FISHER & PHILLIPS LLP




                                    13   arbitration], at law or in equity, including but not limited to . . . injunctive relief.”
         (602) 281-3400




                                    14   Similarly, the employment agreement in Carlson v. Home Team Pest Def., Inc., 239 Cal.
                                    15   App. 4th 619, 634, 191 Cal. Rptr. 3d 29, 41 (2015) entitled the employer to seek
                                    16   “temporary preliminary, final injunctions.” Conversely, no such provision exists in the
                                    17   Conn’s agreement.
                                    18          Here, while Plaintiff generally alleges that he “has no such right to a judicial forum
                                    19   for injunctive relief,” he has not cited to any specific provision that states this in the
                                    20   arbitration agreement. To the contrary, it is well-established that “where a dispute is
                                    21   subject to mandatory arbitration under the Federal Arbitration Act, a district court has the
                                    22   discretion to grant a preliminary injunction to preserve the status quo pending the
                                    23   arbitration . . .” Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Bradley, 756 F.2d 1048,
                                    24   1053 (4th Cir. 1985); see also All. Consulting, Inc. v. Warrior Energy Res., LLC, No.
                                    25   5:17-CV-03541, 2017 WL 3485004, at *1 (S.D.W. Va. Aug. 14, 2017).
                                    26          5. The DRP’s Requirement That the Parties Exhaust Conn’s Internal Grievance Process
                                                   Before Filing an Arbitration Claim is Enforceable Because it Requires Both Parties to
                                    27
                                         state law: Pokorny v. Quixtar, Inc., 601 F.3d 987 (9th Cir. 2010); Davis v. O'Melveny &
                                    28   Myers, 485 F.3d 1066 (9th Cir. 2007); and Ingle, 328 F.3d at 1165.

                                                                                       9
                                         FPDOCS 35157449.1
                                          Case 2:18-cv-02773-DLR Document 33 Filed 03/22/19 Page 10 of 13


                                                    Submit to the Process Before Arbitration.
                                     1
                                                Plaintiff next argues that the DRP’s requirement that he exhaust Conn’s internal
                                     2
                                         grievance process before arbitration render the agreement unconscionable. In reliance on
                                     3
                                         this argument, Plaintiff cites to Pokorny, where the employer had an arbitration agreement
                                     4
                                         that required an employee to submit any claims to mediation before the employee could
                                     5
                                         pursue arbitration. 601 F.3d at 993. However, the agreement was not mutual and did not
                                     6
                                         require the employer to follow the same internal procedures before the employer pursued
                                     7
                                         causes of action against its employees. Based on the one-sided nature of the internal
                                     8
                                         grievance procedures, the Pokorny court held that the non-binding conciliation portion of
                                     9
                                         the agreements were substantively unconscionable under California law. Id. at 998. Here,
                                    10
                                         unlike in Pokorny, the DRP requires both Conn’s and its employees to submit the dispute
                                    11
                                         to the internal resolution process before pursuing a cause of action against the other
3200 N. Central Avenue, Suite 805
  Phoenix, Arizona 85012-2407




                                    12
    FISHER & PHILLIPS LLP




                                         through arbitration. (Doc. 12-1 at p.10). Since the obligation to follow the grievance
                                    13
         (602) 281-3400




                                         process as a prerequisite to arbitration is mutually applied, the agreement is in no way
                                    14
                                         unconscionable.
                                    15
                                                6. Conn’s Right to Modify or Cancel the DRP Does Not Render the DRP Unconscionable
                                    16             Under the Applicable Case Law.
                                                Plaintiff also contends that the DRP is unenforceable because “[t]he DRP gives
                                    17
                                         Conn’s an unfettered right to modify or cancel its DRP at any time.” (Doc. 24 at p. 15). To
                                    18
                                         begin, this is an illusory argument because Plaintiff has not alleged that Conn’s ever
                                    19
                                         exercised this right. Moreover, the express language states that the argument can only be
                                    20
                                         changed by Conn’s upon prior notice to Plaintiff. (Doc. 12-1 at p. 13) (“CONN’S reserves
                                    21
                                         the right to change, modify or eliminate this Dispute Resolution Plan at any time with
                                    22
                                         appropriate notice to affected persons 10 days prior to any change . . .”).10
                                    23
                                                This argument further fails as a matter of law because it is well-established that a
                                    24
                                         party’s retention of a unilateral right to modify an agreement’s terms does not render an
                                    25
                                         agreement unconscionable. Ashbey, 612 Fed. Appx. at 432. That is, “it has long been the
                                    26
                                    27   10
                                           Even assuming arguendo that Conn’s chose to exercise this right, Plaintiff could have
                                         chosen to not continue his employment with Conn’s if he was not willing to agree to the
                                    28   new terms he was given advance notice of.

                                                                                        10
                                         FPDOCS 35157449.1
                                          Case 2:18-cv-02773-DLR Document 33 Filed 03/22/19 Page 11 of 13



                                     1   rule that a provision in an agreement permitting one party to modify contract terms does
                                     2   not, standing alone, render a contract illusory because the party with that authority may
                                     3   not change the agreement in such a manner as to frustrate the purpose of the contract.”
                                     4   Serpa v. California Sur. Investigations, Inc., 215 Cal. App. 4th 695, 706, 155 Cal. Rptr. 3d
                                     5   506, 514 (2013), as modified (Apr. 19, 2013), as modified (Apr. 26, 2013).
                                     6      F. The DRP Is Binding and Mandatory, Not Permissive.
                                                Finally, Plaintiff argues that the DRP is permissive, not mandatory. This argument
                                     7
                                         is contrary to the express language of the DRP. The first page of the DRP refers to a
                                     8
                                         “MANDATORY ARBITRATION PROCEDURE” (emphasis in original) and states that “Under
                                     9
                                         CONN’S Dispute Resolution Plan, certain disagreements that may arise in connection with your ...
                                    10
                                         employment with CONN’S … must be submitted for binding arbitration” (emphasis added).
                                    11
3200 N. Central Avenue, Suite 805




                                         The next page again mandates binding arbitration as follows “As a condition of … your
  Phoenix, Arizona 85012-2407




                                    12
    FISHER & PHILLIPS LLP




                                         employment … at CONN’S … you agree that any controversy or claim arising out of or relating to
                                    13
         (602) 281-3400




                                         your … employment … must be submitted for final and binding resolution by an impartial
                                    14
                                         arbitrator.” (emphasis added). In an attempt to side-step this language that clearly makes
                                    15
                                         arbitration mandatory, Plaintiff cites to a single sentence on page 4 of the DRP that states
                                    16
                                         “If a covered dispute remains unresolved after recourse under Conn’s Internal Dispute
                                    17
                                         Resolution Process, either party may submit the dispute for resolution to final binding
                                    18
                                         confidential arbitration under Conn’s Dispute Resolution Plan . . .” However, Plaintiff has
                                    19
                                         completely mischaracterized this single sentence and taken it out of context. The use of
                                    20
                                         the term “may” in this context simply refers to the fact that unresolved disputes can be
                                    21
                                         submitted to arbitration after going through Conn’s internal process, but need not do so if
                                    22
                                         they are satisfied with the Process. In other words, neither party is forced to pursue a
                                    23
                                         claim that has been pursued through the internal grievance process. But if either party is
                                    24
                                         unhappy with the result and wishes to pursue the dispute after completing the Process, the
                                    25
                                         parties must arbitrate the dispute. Given the above-referenced mandatory arbitration
                                    26
                                         language, the DRP does not permit any party to file covered claims in any forum other
                                    27
                                         than arbitration.
                                    28

                                                                                       11
                                         FPDOCS 35157449.1
                                          Case 2:18-cv-02773-DLR Document 33 Filed 03/22/19 Page 12 of 13



                                     1          DATED this 22nd day of March 2019.
                                     2                                       FISHER & PHILLIPS LLP
                                     3                                       By s/ Lori A. Guner
                                     4                                           Shayna H. Balch
                                                                                 Lori A. Guner
                                     5                                           3200 N. Central Avenue, Suite 805
                                     6                                           Phoenix, Arizona 85012-2407
                                                                                 Attorneys for Defendant
                                     7
                                     8
                                     9
                                    10
                                    11
3200 N. Central Avenue, Suite 805
  Phoenix, Arizona 85012-2407




                                    12
    FISHER & PHILLIPS LLP




                                    13
         (602) 281-3400




                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                                                                12
                                         FPDOCS 35157449.1
                                          Case 2:18-cv-02773-DLR Document 33 Filed 03/22/19 Page 13 of 13



                                     1                               CERTIFICATE OF SERVICE
                                     2          I hereby certify that on March 22, 2019, I electronically transmitted the attached
                                     3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
                                     4   Notice of Electronic Filing to the following CM/ECF registrant(s):
                                     5
                                     6   Stephen Montoya
                                         Montoya, Lucero & Pastor, P.A.
                                     7   3200 North Central Avenue, Suite 2550
                                     8   Phoenix, Arizona 85012
                                         Attorneys for Plaintiff
                                     9
                                    10   s/ Michelle C. Colwell
                                    11
3200 N. Central Avenue, Suite 805
  Phoenix, Arizona 85012-2407




                                    12
    FISHER & PHILLIPS LLP




                                    13
         (602) 281-3400




                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                                                                    13
                                         FPDOCS 35157449.1
